Name: Commission Regulation (EC) NoÃ 1241/2007 of 24 October 2007 amending Regulation (EC) NoÃ 1555/96 as regards the trigger levels for additional duties on cucumbers, artichokes, clementines, mandarins and oranges
 Type: Regulation
 Subject Matter: plant product;  EU finance;  trade;  tariff policy
 Date Published: nan

 25.10.2007 EN Official Journal of the European Union L 281/3 COMMISSION REGULATION (EC) No 1241/2007 of 24 October 2007 amending Regulation (EC) No 1555/96 as regards the trigger levels for additional duties on cucumbers, artichokes, clementines, mandarins and oranges THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 33(4) thereof, Whereas: (1) Commission Regulation (EC) No 1555/96 of 30 July 1996 on rules of application for additional import duties on fruit and vegetables (2) provides for surveillance of imports of the products listed in the Annex thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (2) For the purposes of Article 5(4) of the Agreement on Agriculture (4) concluded during the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2004, 2005 and 2006, the trigger levels for additional duties on cucumbers, artichokes, clementines, mandarins and oranges should be adjusted. (3) As a result, Regulation (EC) No 1555/96 should be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1555/96 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 November 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 193, 3.8.1996, p. 1. Regulation as last amended by Regulation (EC) No 1118/2007 (OJ L 253, 28.9.2007, p. 21). (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (4) OJ L 336, 23.12.1994, p. 22. ANNEX ANNEX Without prejudice to the rules governing the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Serial No CN code Description Trigger period Trigger level (tonnes) 78.0015 0702 00 00 Tomatoes  1 October to 31 May 325 606 78.0020  1 June to 30 September 25 103 78.0065 0707 00 05 Cucumbers  1 May to 31 October 101 736 78.0075  1 November to 30 April 61 547 78.0085 0709 90 80 Artichokes  1 November to 30 June 19 799 78.0100 0709 90 70 Courgettes  1 January to 31 December 37 250 78.0110 0805 10 20 Oranges  1 December to 31 May 454 253 78.0120 0805 20 10 Clementines  1 November to end of February 606 155 78.0130 0805 20 30 0805 20 50 0805 20 70 0805 20 90 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids  1 November to end of February 104 626 78.0155 0805 50 10 Lemons  1 June to 31 December 326 811 78.0160  1 January to 31 May 61 504 78.0170 0806 10 10 Table grapes  21 July to 20 November 70 731 78.0175 0808 10 80 Apples  1 January to 31 August 882 977 78.0180  1 September to 31 December 78 670 78.0220 0808 20 50 Pears  1 January to 30 April 239 427 78.0235  1 July to 31 December 35 716 78.0250 0809 10 00 Apricots  1 June to 31 July 14 163 78.0265 0809 20 95 Cherries, other than sour cherries  21 May to 10 August 114 530 78.0270 0809 30 Peaches, including nectarines  11 June to 30 September 11 980 78.0280 0809 40 05 Plums  11 June to 30 September 5 806